Citation Nr: 1312273	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  06-14 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability, including as secondary to service-connected trochanteric bursitis and degenerative joint disease of the left hip.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The Veteran served on active duty from May 1994 to May 1997. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claim is now under the jurisdiction of the RO located in Houston, Texas.

The Board, in pertinent part, in April 2012 found that new and material evidence had been submitted to reopen the claim seeking service connection for a low back disability, including as secondary to service-connected trochanteric bursitis and degenerative joint disease of the left hip.  The reopened claim was remanded at that time so that additional development of the evidence (i.e., the Veteran being afforded a VA examination) could be conducted.  The Board also observes that the claim was also previously remanded in March and August 2010 so that certain due process concerns could be addressed as well as so that additional development of the evidence be conducted.  As noted by the Board in April 2012, there was not substantial compliance with the development sought as part of the August 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As set forth in more detail below, a remand is again unfortunately necessary with respect to the issue presently before the Board on appeal concerning entitlement to service connection for a low back disability, including as secondary to service-connected trochanteric bursitis and degenerative joint disease of the left hip.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.







REMAND

As noted above, the Board most recently remanded the Veteran's claim seeking service connection for a low back disability in December 2012.  At that time the Board found that the requested action ordered as part of its April 2012 remand instructions had not been sufficiently accomplished.  Specifically, while an examination was to be scheduled for the Veteran in conjunction with the Board's April 2012 remand, which thereafter took place in June 2012, the Board pointed out that the medical questions which were to be addressed were not adequately supplied.  

In pertinent part, the Board's December 2012 remand asked the VA nurse practitioner who completed a June 2012 examination to "[o]ffer an opinion as to whether the Veteran's service-connected trochanteric bursitis and degenerative joint disease of the left hip permanently worsened or otherwise aggravated [the Veteran's] low back disability."

Review of a February 2013 VA (Disability Benefits Questionnaire -- "DBQ") examination report, completed by the VA nurse practitioner who conducted the June 2012 examination, shows that it fails to include an opinion responsive to the specifically-identified instructions set out as part of the Board's December 2012 remand.  As was the case in the April 2012 remand, the Board again asked in December 2012 to have the following medical question addressed:  "Specifically, the VA examiner is to provide an opinion as to whether the veteran's service-connected trochanteric bursitis and degenerative joint disease of the left hip permanently worsened or otherwise aggravated his low back disability."  

Review of the February 2013 VA DBQ examination report shows that the nurse practitioner checked the box for following statement:  "The claimed condition was less likely as not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  This information in no way responds to the medical question posed, which concerns the issue of entitlement to service connection on a secondary basis.  As part of her supplied rationale for the proffered opinion, she indicated, similar to her response in June 2012, that "[n]o literature was located which would support the claim that the veteran's current back condition is related to his left hip."  

The examiner, however, in supplying the above-cited diagnosis/opinion again, inexplicably, failed to render an opinion responsive to the specifically-identified instruction, as set out as part of the Board's December 2012 remand, namely, "Specifically, the VA examiner is to provide an opinion as to whether the Veteran's service-connected trochanteric bursitis and degenerative joint disease of the left hip permanently worsened or otherwise aggravated his low back disability."  Accordingly, as a sufficient opinion concerning the issue of secondary service connection has not yet been associated with the record, the development ordered appears to not have been sufficiently accomplished.  Additional action is therefore required.  Stegall; see also 38 C.F.R. § 3.159(c)(4) (2012).

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, and in light of the repeated unsuccessful efforts made by VA to obtain an adequate medical opinion in this matter, a new examination need be sought before the Board can adjudicate this claim.

For informational purposes, the Veteran is again informed that a disability will be service connected when that disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2012).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2012).  Therefore, a disability may be service connected on a secondary basis by demonstrating that that disability is either (1) "proximately due to or the result of [an already] service-connected disease or injury," 38 C.F.R. § 3.310(a) (2011), or (2) aggravated by an already service-connected disease or injury, "whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition," Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011); Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

The Board also observes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "not due to," "not cause by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  See Allen, at 449 ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an appropriate VA examination - to be conducted by a medical professional who has never previously examined the Veteran - to determine the nature and etiology of his claimed low back disability, if any, including whether it is at least as likely as not that his low back disability is related to his service in the military, including his service-connected trochanteric bursitis and degenerative joint disease of the left hip.  Specifically, the VA examiner is to provide an opinion as to whether the Veteran's service-connected trochanteric bursitis and degenerative joint disease of the left hip permanently worsened OR otherwise aggravated his low back disability. 


To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records. 

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.

The VA examiner is further informed that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).

In the event that the Veteran does not report for the examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  To help avoid future remand, the RO/AMC must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall.

4.  After completing the required actions, and after conducting any additional development necessary based on the information obtained, the RO/AMC should readjudicate the Veteran's service connection claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond.



Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on his part until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


